United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3698
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Southern District of Iowa.
Humberto Gonzalez-Jacobo,                  *
                                           *      [UNPUBLISHED]
             Appellant.                    *
                                      ___________

                            Submitted: September 7, 2000
                                Filed: September 20, 2000
                                    ___________

Before BOWMAN, HEANEY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Humberto Gonzalez-Jacobo appeals from the final judgment entered in the
District Court1 upon his guilty plea to a charge of illegal re-entry into the United States
after deportation, in violation of 8 U.S.C. § 1326 (Supp. II 1996). The District Court
sentenced Gonzalez-Jacobo to 77 months of imprisonment and three years of
supervised release. On appeal, Gonzalez-Jacobo's counsel moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967). Counsel's Anders brief only


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
raises the issue of whether the District Court erred in declining to depart downward on
the grounds of cultural assimilation and disparate treatment of deportable aliens.

      We conclude counsel’s argument is unreviewable. See United States v. Correa,
167 F.3d 414, 417 (8th Cir. 1999) (holding that the denial of a downward departure is
unreviewable where the district court considered the defense’s arguments, found no
extraordinary circumstances warranting departure, and did not indicate it lacked
authority to depart); United States v. Field, 110 F.3d 587, 591 (8th Cir. 1997) (finding
that "a discretionary decision not to depart . . . is unreviewable on appeal absent an
unconstitutional motive").

      In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we also have reviewed
the record for any non-frivolous issues and have found none. Accordingly, we now
affirm and grant counsel’s motion to withdraw.

      The judgment is affirmed.

Heaney, Circuit Judge, concurring.

      I concur in the result.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-